ACCEPTED
                                                                                                              14-14-00172
                                                                                          FOURTEENTH COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                     5/4/2015 12:57:44 PM
                                                                                                    CHRISTOPHER PRINE
                                                                                                                   CLERK

                                                ATTORNEYS AT LAW


                       MAGENHEIM &ASSOCIATES
                                   INCLUDING A PROFESSIONAL LIMITED LIABILITY COMPANY  FILED IN
                                                                                14th COURT OF APPEALS
                                  3701 Kirby, Suite 913                             HOUSTON, TEXAS
                                 Houston, texas 77098                           5/4/2015 12:57:44 PM
                        (713) 529-1700 - TELEPHONE / (713) 529-1705 - FACSIMILE CHRISTOPHER A. PRINE
                                                                                         Clerk



                                                May 4, 2015



Via E-Filing
Christopher A. Prine, Clerk
14th Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

       Re:     Case No. 14-14-00172-CV; Katy Springs & Manufacturing, Inc. vs. Joseph
               Favalora;. In the 14th Court of Appeals, Houston, Texas

Dear Mr. Prine:

       The undersigned respectfully requests a copy of the audio and written recordings of the April
30, 2015 Oral Argument that took place in the above-referenced matter.

       Thank you for your assistance in this matter.

                                                                  Very truly yours,

                                                                  /s/ Alan N. Magenheim

                                                                  Alan N. Magenheim

ANM/ef